Citation Nr: 0922096	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  01-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from August 1946 to June 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In March 2004, a video-conference hearing was held before the 
undersigned Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002).  

The remaining claim on appeal was remanded in August 2004 and 
July 2007 for procedural and evidentiary considerations.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for service connection for a low back disorder 
was denied in a Board decision in November 1962.

2.  The evidence submitted since the Board decision of 
November 1962, pertinent to the claim for service connection 
for a low back disorder, is either cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1962 Board decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002).

2.  Evidence received since the November 1962 Board decision 
is not new and material, and the Veteran's claim for service 
connection for a low back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

Subsequent to the adjudication of the claim, a February 2009 
letter advised the Veteran of the evidence necessary to 
substantiate a claim for service connection for a low back 
disorder, including the type of evidence required to reopen 
this previously denied claim, advised of his respective 
duties, and asked the Veteran to submit information and/or 
evidence to the RO.  The content of this notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The notice also advised the Veteran of the 



bases for assigning ratings and effective dates.  The claim 
was thereafter readjudicated in the April 2009 supplemental 
statement of the case.  Although there is an indication that 
the RO has at times adjudicated the Veteran's application to 
reopen as if it was governed by the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 2001 (the Veteran's 
claim was filed in September 2001 and is clearly governed by 
the current version of 38 C.F.R. § 3.156(a)), the RO provided 
the new version of the regulation in the December 2002 
statement of the case and July 2005 supplemental statement of 
the case, and correctly advised the Veteran of the 
unestablished fact necessary to reopen his claim in the VCAA 
letter of February 2009.  The Board would further point out 
that the RO has consistently denied the claim on the basis 
that the Veteran merely continued to provide evidence that 
was cumulative of previous evidence (i.e., assertions that 
his current back problems were related to an in-service 
injury in 1946 and additional evidence of low back treatment 
that did not contain nexus evidence), and under either the 
old or new version of 38 C.F.R. § 3.156(a), cumulative 
evidence is not sufficient to reopen the claim.  Therefore, 
the Board finds that the RO's inconsistent adjudication of 
the claim has not been prejudicial to the Veteran and does 
not by itself justify remand of the claim for further notice 
pursuant to the VCAA.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA examination and treatment 
records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The Veteran 
has also not indicated any intention to provide additional 
evidence in support of his claim, and the Board is not 
required to remand for an etiological examination and opinion 
in the context of a claim to reopen a finally adjudicated 
claim where new and material evidence has not been presented 
or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Low Back Disorder

The record with respect to this claim reflects that the 
November 1962 Board decision denied service connection for a 
low back disorder.  As such, his claim for service connection 
for a low back disorder may only be reopened if new and 
material evidence is submitted.

In this instance, since the November 1962 Board decision 
denied the claim on the basis that the evidence was against a 
finding that the Veteran's low back disorder was related to 
an injury during service, the Board finds that new and 
material evidence would consist of medical evidence linking a 
current low back disorder to service.

In this regard, additional evidence received since the 
November 1962 Board decision consists of statements provided 
by the Veteran (the Veteran and his spouse indicated their 
preference not to provide testimony as to this claim at the 
time of the Board hearing in March 2004), and VA examination 
and treatment records documenting the post-service treatment 
and evaluation of various back disorders, which include 
spinal stenosis based on magnetic resonance imaging in 
February 2000, and his previously diagnosed arthritis.  
However, although this evidence reflects additional 
evaluation and treatment for a low back disorder, it does not 
relate to the issue of whether any current low back disorder 
is related to service, or in the case of arthritis or 
diseases of the nervous system, to a period of one year after 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. § 3.156(a), 3.303, 3.307, 3.309 (2008).  Therefore, 
the Board is unable to conclude 




that this evidence constitutes new and material evidence to 
reopen the claim.  More specifically, this evidence simply is 
not relevant or in any way probative as to whether any 
current low back disability is related to the Veteran's 
period of active service.  

While a March 2000 VA outpatient treatment record does note 
that the Veteran reported a history of back injury as a 
result of a paratrooping accident in service in 1946, it has 
been held that the mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Further, the Veteran had stated on VA examination in December 
1961 that he injured his back in a parachute jump during 
service.

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that demonstrates a link between a disability of the lumbar 
spine and service, not simply the existence of continuing 
complaints and treatment for a lumbar condition.  The Board 
also notes that the statements of the Veteran that his low 
back disorder is related to a paratrooping injury during 
service were essentially considered at the time of the 
November 1962 Board decision, and are therefore cumulative in 
nature.  Moreover, as a layperson, the statements of the 
Veteran seeking to link a current low back disorder to 
service are of no probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, the Board has no 
alternative but to conclude that the additional evidence and 
material received in this case as to the claim for service 
connection for a low back disorder does not relate to an 
unestablished fact necessary to substantiate the claim and 
thus is not material.  It is essentially redundant of 
assertions maintained at the time of the previous final 
denial in November 1962, and does not raise a 



reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a low back 
disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


